People v Belfon (2020 NY Slip Op 00519)





People v Belfon


2020 NY Slip Op 00519


Decided on January 27, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 27, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department
Supreme Court of the State of New York
Appellate Division: Second Judicial Department
D62097
L/htr
	 AD3d

ALAN D. SCHEINKMAN, P.J.


[*1]The People of the State of New York, plaintiff,
vLatrell Belfon, defendant. (Ind. No. 1981/19)




DECISION & ORDERApplication by the defendant pursuant to CPL 245.70(6) to review a ruling of an Acting Justice of the Supreme Court, Nassau County, as set forth in a protective order of that court dated January 15, 2020, and, upon review, to vacate or modify the ruling.Upon the papers filed in support of the application and the papers filed in relation thereto, it isORDERED that the application is granted, the ruling and the protective order are vacated, and the matter is remitted to the Supreme Court, Nassau County, to afford the defendant an opportunity to make arguments to that court with respect to the People's application for a protective order.Under the circumstances of this case, the Supreme Court should have granted defense counsel's request for an opportunity to be heard with respect to the People's application for a protective order pursuant to CPL 245.70 (see People v Bonifacio, _____ AD3d _____, 2020 NY Slip Op 00517 [2d Dept 2020]). Although the People initially opposed the defendant's application for review of the Supreme Court's ruling, in light of People v Bonifacio, the People advised this Court that they no longer oppose the application.  ALAN D. SCHEINKMAN Presiding Justice